FOLLETT, J.
The plaintiffs, executors of Lizzie N. Perkins, have not espoused the cause of any of the litigants, and do not contend for any particular interpretation of the will, but simply ask the court to construe it so they may be relieved from liability. Ellen C. Woodbury has appealed from the whole of the judgment, but in fact she challenges only that part of it adjudging to be void the clause: “I appoint Ellen C. Woodbury my legatee, and give to her all not before specified in this, and request her to give as I may direct or sell from what remains.” The sole question discussed at the bar of this court, and the only one involved on this appeal, is whether Ellen C. Woodbury is the residuary legatee of the testatrix, and entitled to all of her estate not legally devised and bequeathed, or are the executors of her father, who was the sole next of kin, entitled to the residuum? The two clauses quoted in the statement which precedes this opinion are the last ones in the will, but a residuary clause may be the first, the last, or an intermediate one, and it is quite immaterial what its position may be, provided it was the intention of the testator by it to dispose of all of his property not devised or bequeathed in other parts of the will. Fleming v. Burrows, 1 Russ. 276, 5 Law J. Ch. 115. The position in the will of such a clause may sometimes aid to interpret it or the other provisions, but, if the intent of the testator is manifest, its position will not affect its validity. The questions in this case are: (1) Did the testatrix intend to give all of her property not disposed of by the other clauses of her will to Ellen C. Woodbury? (2) In case that was her intent, is the language used by her sufficient, under the rules of law, to carry the residuum to Miss Woodbury? (3) Do the words, “and request her to give as I may direct or sell from what remains,” create a precatory trust? It is perfectly clear that the testatrix did not intend to die intestate as to any part óf her estate. It is manifest that she did not intend that any part of her estate should go to her next of kin, her father,—a centenarian, and more, who, as it appears by his will, had a considerable estate, the pecuniary bequests therein amounting to more than $90,000, $34,000 being left to charitable corporations. Neither did she intend that all of the avails derived from the sales of “bonds, stocks, and other property” should be divided among “hospitals and homes for women in Washington and New York,” because her pecuniary bequests, amounting to $38,000, exceeded the value of all of her estate, other than her “bonds and stocks,” most of which she specifically devised and bequeathed. The fact that the testatrix did not intend to bequeath to Ellen C. Woodbury her “bonds, stocks, *220and other property,” directed by the final clause to be sold and the avails given to hospitals and homes, is not decisive of the question whether the testatrix intended that Miss Woodbury should be the residuary legatee, because it often happens that a residuary clause carries to such a legatee lapsed devises and bequests, and property which the testator intended and attempted to give to others, but failed by reason of the invalidity of the provisions by which the.intention was attempted to be effectuated. But, when it is doubtful whether the testator^ intended to give the residuum of his estate to a particular person, all of the clauses of the will may be considered as bearing on the question of intent. It was shown that Miss Woodbury was the intimate friend and companion of the testatrix, to whom, when the latter was “wild with the thought of death,” she appealed to “burn every paper and family picture,” and to dispose of many of her articles of personal property as directed, and to “try to do as I would wish.” The clause under consideration begins: “I appoint Ellen C. Woodbury my legatee, and give all not before specified in this,” etc. This language was designed to express an intent then existing in the mind of the testatrix. What was it? Clearly not to give to Miss Woodbury a particular sum, for none is mentioned, nor to make a specific bequest or devise, for no property, real or personal, is specified; and so if the testatrix had an intent, as we must presume she had, we are driven to the conclusion that her intent "was to give her what remained after paying her debts, and satisfying the particular legacies and devises made by the will. The last word of the following sentence is not meaningless: “And give as.I may direct or sell from what remains.” “Remains” plainly refers to some part of her estate. What part? Manifestly to the part left undisposed of by the other clauses of her will. “Remains,” in this connection, denotes “residue.” This brings us to the second question, is the language employed sufficient, under the rules of law, to carry the residuum to Miss Woodbury?
The words, “I appoint A. my legatee,” or “I nominate A. my legatee,” of a sum specified, or of the residue of my estate, carries to him the sum specified, or the residue, as effectually as though the formal and more usual words, “I bequeath to A. a sum specified, or the residue of my estate,” had been used. Spark v. Purnell, Hobart, 75; Tayler v. Web, Style, 301; Jackson v. Kelly, 2 Ves. Sr. 285; Parker v. Nickson, 1 De Gex, J. & S. 177; Waite v. Combes, 5 De Gex & S. 676; Hughes v. Pritchard, 6 Ch. Div. 24; Laing v. Barbour, 119 Mass. 523; Succession of Ehrenberg, 21 La. Ann. 280. “No particular mode of expression is necessary to constitute a residuary legatee. It is sufficient if the intention of the testator be plainly expressed in the will; that the surplus of his estate, after payment of debts and legacies, shall be taken by a person there designated.” 2 Williams, Ex’rs (7th Am. Ed.) 801, and cases cited; 1 Jarm. Wills (6th Am. Ed.) 724 et seq., and cases cited. If so intended, the word “bequest” will pass real estate, and the word “devise” will carry personalty. Cole v. Covington, 86 N. C. 295; Williams v. McComb, 3 Ired. Eq. 450; Laing v. Bar*221bour, supra; Estate of Pfuelb, 48 Cal. 643; Jackson v. Kelly, supra; Hughes v. Pritchard, supra; Trust Co. v. Smith, 82 Hun, 494, 31 N. Y. Supp. 519; 1 Williams, Ex’rs (7th Am. Ed.) 94; 1 Jarm. Wills (6th Am. Ed.) 693, 697. The clause under consideration is sufficient in law to devise and bequeath the residuary estate to Ellen C. Woodbury.
This brings us to the third question, does the clause create a precatory trust? The testatrix did not direct Miss Woodbury to give or sell any part of the property devised and bequeathed to her. The clause implies that she may make a direction, but she never did by a subsequent testamentary instrument, and a trust is not created. In re O’Hara’s Will, 95 N. Y. 403; In re Keleman’s Will, 126 N. Y. 73, 26 N. E. 968. The judgment should be affirmed, except the part which declares to be void the clause: “I appoint Ellen C. Woodbury my legatee, and give to her all not before specified in this, and request her to give as I may direct or sell from what remains.” This part of the judgment should be reversed, and the executors directed to pay and transfer to Ellen C. Wood-bury all of the testatrix’s estate not held to have been legally devised and bequeathed by the judgment of the special term. Miss Woodbury having appealed from the whole of the judgment, the Greenwood Cemetery and Dr. Labadie Lagrave were justified in appearing in this court to, sustain their bequests. The plaintiffs Ellen C. Woodbury, the executors of Thomas Harward, the Greenwood Cemetery, and Dr. Labadie Lagrave are entitled to costs, payable out of the estate. All concur.